DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 4/16/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 10778342 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 45-64 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 45, one or more optical detectors to sense a relative angle of a second optical transmitter of an ocean bottom seismic ("OBS") node; and at least one controller configured to: select, based on a signal from the one or more optical detectors of the retrieval device, an anode in a multiple-anode photomultiplier tube; and align an angular field of view of the first optical receiver with the second optical transmitter of the OBS node.
	Claim 58, sensing, by one or more optical detectors of the retrieval device, a relative angle of a second optical transmitter of an ocean bottom seismic ("OBS") node; selecting, by at least one controller of the retrieval device, based on a signal from the one or more optical detectors of the retrieval device, an anode in a multiple-anode photomultiplier tube; and aligning, by the at least one controller of the retrieval device, an angular field of view of the first optical receiver with the second optical transmitter of the OBS node.
	The examiner found no suggestions or motivations to combine the similar teachings from the prior arts made of record to overcome the limitations as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.